PER CURIAM.
Over five years after appellant’s conviction for first degree murder and sentence of death, his specially appointed public defender moved for assessment of attorney’s fees and costs against appellant. At sentencing, the court failed to notify the appellant of his right to a hearing to contest the amount of the fees and further failed to notify him of the hearing on the motion for assessment of fees. Despite these infirmities, the trial court granted the motion and imposed a lien for fees against appellant. We reverse the order because of the lack of notice. See Lang v. State, 856 So.2d 1105 (Fla. 1st DCA 2003). Because the statute of limitations has run, we direct the trial court to vacate its order. Platt v. State, 647 So.2d 993 (Fla. 2d DCA 1994).
WARNER, GROSS and MAY, JJ„ concur.